IN THE SUPREME COURT OF PENNSYLVANIA
                          EASTERN DISTRICT


WELLS FARGO BANK, NA                   : No. 75 EM 2014
                                       :
                                       :
          v.                           :
                                       :
                                       :
JOHN DOE, ROBIN NIXON AND              :
RAYMOND PRATT                          :
                                       :
                                       :
PETITION OF: RAYMOND PRATT             :




                                    ORDER


PER CURIAM
    AND NOW, this 8th day of August, 2014, the Petition for Review is DENIED.